This is another of the many cases brought before the courts in which the attitude of the respective adult parties towards each other has colored the inquiry as to what will best serve the welfare of a child in a determination of who shall have his custody. We have involved here a boy now of the age of about eight years whose home life and surroundings are very unhappy and whose age and understanding appear to be such that he is capable of appreciating and resenting the kind of life he is compelled to live.
It may be that this condition has been brought about in part by the expressed feelings of the father and paternal grandparents of the boy towards his mother and stepfather and that this has reflected itself in his conduct so that the latter has deemed it necessary to do some of the things complained of in his discipline, but there is a lot in the record indicating good reasons on the part of the father and grandparents in believing the boy is not being accorded proper treatment, and is not being furnished the care and attention which he should have. His mother has the care of three small children of her second marriage. The boy *Page 677 
does not appear to have much, if anything, in common with his stepfather, and the gap between them will no doubt grow greater if he is compelled to live in his present environment. The record indicates the mother has a great amount of work to do in addition to her household duties and the care of her small children. The boy has been neglected. The psychological effect upon him cannot be other than detrimental. It is situations of this kind that foster juvenile delinquency.
The other side of the picture is that the father of the boy is very fond of him and desires to have his son with him so that he can give him the fatherly affection and attention which is badly needed and at this very critical time in his life. His grandparents, with whom his father resides, have a very comfortable and well kept home and are deeply interested in his welfare. He would be welcome in that home, would receive excellent care and attention there, and would be in an environment in which his happiness and daily life would promote his welfare and would materially improve his whole outlook on life, both present and future. This boy needs the daily contact and society of his natural father.
I realize that we have properly said in many of our opinions that which is quoted in the majority opinion, and I am strongly of the view, that the discretion of the trial judge should seldom be disturbed in cases of this kind, but it seems to me that when this whole record is considered, and we eliminate the desire to prevail in a controverted matter so patent here and consider only the welfare of this boy, one cannot but feel that his best interests would be served by awarding his custody to his father, with appropriate visiting privileges to his mother.
BEALS, C.J., and MILLARD, J., concur with GRADY, J. *Page 678